             Case 2:16-bk-13575-ER                    Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53                                       Desc
                                                       Main Document    Page 1 of 15



    Cvvqtpg{!qt!Rctv{!Pcog-!Cfftguu-!Vgngrjqpg!'!HCZ!Pqu/-!Uvcvg!Dct!Pq/!'!      HQT!EQWTV!WUG!QPN[!
    Gockn!Cfftguu!
Fcxkf U/ Jgpujcy UDP 382337
JGPUJCY NCY QHHKEG
2982 Vjg Cncogfc- Uwkvg 444
Ucp Lqug- EC ;6237
)519* 644.2186
)519* 694.5127 HCZ
kphqBjgpujcyncy/eqo




         Kpfkxkfwcn!appearing without an attorney
         Attorney for: !Enckocpvu
                        !!        CJC 3123 NNE- gv cn/
                                             WPKVGF!UVCVGU!DCPMTWRVE[!EQWTV!
                                 EGPVTCN!FKUVTKEV!QH!ECNKHQTPKC!.!!NQU
                                                                    !!!!!!!!!!!!!!!!!!!!!!!!!!!
                                                                           CPIGNGU FKXKUKQP     ! ! ! !FKXKUKQP

    Kp!tg<                                                                       ECUG!PQ/<! 3<27.dm.24686
NKDGTV[ CUUGV OCPCIGOGPV EQTRQTCVKQP
                                                                                 EJCRVGT<!!22
                                                                                            !!



                                                                                 PQVKEG!QH!NQFIOGPV!QH!QTFGT!KP!
                                                                                 DCPMTWRVE[!ECUG!TG<!!)title of motion 1*<!
                                                                                 OQVKQP HQT QTFGT UWDUVCPVKXGN[
                                                                                 EQPUQNKFCVKPI DCPMTWRVE[ ECUGU
                                                                  $&%*'(")#


RNGCUG!VCMG!PQVG!vjcv!vjg!qtfgt!vkvngf! Qtfgt Fgp{kpi Oqvkqp hqt Qtfgt Uwduvcpvkxgn{ Eqpuqnkfcvkpi Dcpmtwrve{ Ecugu


ycu!nqfigf!qp!)date*! 2/15/2019                    !cpf!ku!cvvcejgf/!!Vjku!qtfgt!tgncvgu!vq!vjg!oqvkqp!yjkej!ku!fqemgv!pwodgt!9;4 /!




1
    Rngcug!cddtgxkcvg!kh!vkvng!ecppqv!hkv!kpvq!vgzv!hkgnf/

             Vjku!hqto!ku!ocpfcvqt{/!!Kv!jcu!dggp!crrtqxgf!hqt!wug!d{!vjg!Wpkvgf!Uvcvgu!Dcpmtwrve{!Eqwtv!hqt!vjg!Egpvtcn!Fkuvtkev!qh!Ecnkhqtpkc/!

December 2012                                                         Rcig!2                         H!;132.2/3/DM/PQVKEG/NQFIOGPV!
        Case 2:16-bk-13575-ER                    Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53                                       Desc
                                                  Main Document    Page 2 of 15


                                        RTQQH!QH!UGTXKEG!QH!FQEWOGPV!
K!co!qxgt!vjg!cig!qh!29!cpf!pqv!c!rctv{!vq!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi/!!O{!dwukpguu!cfftguu!ku<!
 2982 Vjg Cncogfc- Uwkvg 444- Ucp Lqug- EC ;6237


C!vtwg!cpf!eqttgev!eqr{!qh!vjg!hqtgiqkpi!fqewogpv!gpvkvngf<!PQVKEG!QH!NQFIOGPV!QH!QTFGT!KP!DCPMTWRVE[!
ECUG!yknn!dg!ugtxgf!qt!ycu!ugtxgf!)c*!qp!vjg!lwfig!kp!ejcodgtu!kp!vjg!hqto!cpf!ocppgt!tgswktgf!d{!NDT!6116.3)f*=!cpf!
)d*!kp!vjg!ocppgt!uvcvgf!dgnqy<!

2/ VQ!DG!UGTXGF!D[!VJG!EQWTV!XKC!PQVKEG!QH!GNGEVTQPKE!HKNKPI!)PGH*<!!Rwtuwcpv!vq!eqpvtqnnkpi!Igpgtcn
Qtfgtu!cpf!NDT-!vjg!hqtgiqkpi!fqewogpv!yknn!dg!ugtxgf!d{!vjg!eqwtv!xkc!PGH!cpf!j{rgtnkpm!vq!vjg!fqewogpv/!Qp!)date*!
 2/15/2019
aaaaaaaaaaaaaaa-!K!ejgemgf!vjg!EO0GEH!fqemgv!hqt!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi!cpf!fgvgtokpgf!vjcv!
vjg!hqnnqykpi!rgtuqpu!ctg!qp!vjg!Gngevtqpke!Ockn!Pqvkeg!Nkuv!vq!tgegkxg!PGH!vtcpuokuukqp!cv!vjg!gockn!cfftguugu!uvcvgf!
dgnqy<!




                                                                                           Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!

3/ UGTXGF!D[!WPKVGF!UVCVGU!OCKN<!!Qp!)date*!aaaaaaaaaaaaaaa-!K!ugtxgf!vjg!hqnnqykpi!rgtuqpu!cpf0qt!gpvkvkgu!cv
vjg!ncuv!mpqyp!cfftguugu!kp!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi!d{!rncekpi!c!vtwg!cpf!eqttgev!eqr{!vjgtgqh!kp!c!
ugcngf!gpxgnqrg!kp!vjg!Wpkvgf!Uvcvgu!ockn-!hktuv!encuu-!rquvcig!rtgrckf-!cpf!cfftguugf!cu!hqnnqyu/!Nkuvkpi!vjg!lwfig!jgtg!
eqpuvkvwvgu!c!fgenctcvkqp!vjcv!ocknkpi!vq!vjg!lwfig!yknn!dg!eqorngvgf!pq!ncvgt!vjcp!35!jqwtu!chvgt!vjg!fqewogpv!ku!hkngf/!
  Lgtgo{ Tkejctfu
                                                 David Golubchik
  Rcejwnumk Uvcpi \kgjn ' Lqpgu NNR              Levene, Neale, Bender, Yoo & Brill LLP
  21211 Ucpvc Oqpkec Dnxf- 24vj Hnqqt            10250 Constellation Blvd, Suite 1700
 Los Angeles, CA 90067                                   Los Angeles, CA 90067

                                                                                           Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!

4/ UGTXGF!D[!RGTUQPCN!FGNKXGT[-!QXGTPKIJV!OCKN-!HCEUKOKNG!VTCPUOKUUKQP!QT!GOCKN!)uvcvg!ogvjqf
hqt!gcej!rgtuqp!qt!gpvkv{!ugtxgf*<!!Rwtuwcpv!vq!H/T/Ekx/R/!6!cpf0qt!eqpvtqnnkpi!NDT-!qp!)date*!aaaaaaaaaaaaaaa-!K!ugtxgf!
vjg!hqnnqykpi!rgtuqpu!cpf0qt!gpvkvkgu!d{!rgtuqpcn!fgnkxgt{-!qxgtpkijv!ockn!ugtxkeg-!qt!)hqt!vjqug!yjq!eqpugpvgf!kp!ytkvkpi!vq!
uwej!ugtxkeg!ogvjqf*-!d{!hceukokng!vtcpuokuukqp!cpf0qt!gockn!cu!hqnnqyu/!!Nkuvkpi!vjg!lwfig!jgtg!eqpuvkvwvgu!c!fgenctcvkqp!
vjcv!rgtuqpcn!fgnkxgt{!qp-!qt!qxgtpkijv!ockn!vq-!vjg!lwfig!yknn!dg!eqorngvgf!pq!ncvgt!vjcp!35!jqwtu!chvgt!vjg!fqewogpv!ku!
hkngf/!




                                                                                          ! Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!

K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!wpfgt!vjg!ncyu!qh!vjg!Wpkvgf!Uvcvgu!vjcv!vjg!hqtgiqkpi!ku!vtwg!cpf!eqttgev/!

2/15/2019              Mcvg Kdcttc                                                            0u0 Mcvg Kdcttc
 Date                        Printed Name!                                                     Signature!




        Vjku!hqto!ku!ocpfcvqt{/!!Kv!jcu!dggp!crrtqxgf!hqt!wug!d{!vjg!Wpkvgf!Uvcvgu!Dcpmtwrve{!Eqwtv!hqt!vjg!Egpvtcn!Fkuvtkev!qh!Ecnkhqtpkc/!

December 2012                                                    Rcig!3                         H!;132.2/3/DM/PQVKEG/NQFIOGPV!
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53            Desc
                             Main Document    Page 3 of 15


Alexandre I Cornelius on behalf of Defendant Mel Canyon LLC
aicornelius@costell-law.com, ssaad@costell-law.com; mharris@costell-law.com;
jstambaugh@costell-law.com; ladelson@costell-law.com; jlcostell@costell-law.com

Alexandre I Cornelius on behalf of Interested Party Lucy Gao
aicornelius@costell-law.com, ssaad@costelllaw.com; mharris@costelllaw.com;
jstambaugh@costelllaw.com; ladelson@costell-law.com; jlcostell@costell-law.com

Alexandre I Cornelius on behalf of Defendant Lowridge Place, LLC
aicornelius@costell-law.com,ssaad@costell-law.com; mharris@costell-law.com;
jstambaugh@costell-law.com; ladelson@costell-law.com; jlcostell@costell-law.com

Alexandre I Cornelius on behalf of Defendant Lucy Gao
aicornelius@costell-law.com, ssaad@costell-law.com; mharris@costell-law.com;
jstambaugh@costell-law.com; ladelson@costell-law.com; jlcostell@costell-law.com

Alexandre I Cornelius on behalf of Defendant Golden Field Investment LLC
aicornelius@costell-law.com, ssaad@costell-law.com; mharris@costelllaw.com;
jstambaugh@costell-law.com;ladelson@costell-law.com; jlcostell@costell-law.com

Alexandre I Cornelius on behalf of Defendant RH Investment LLC
aicornelius@costell-law.com, ssaad@costell-law.com;mharris@costell-
law.com;jstambaugh@costell-law.com;ladelson@costell-law.com; jlcostell@costell-law.com

Barry S Glaser on behalf of Creditor Los Angeles County Treasurer & Tax Collector
bglaser@swesq.com, erhee@swesq.com

Barry S Glaser on behalf of Interested Party Courtesy NEF
bglaser@swesq.com, erhee@swesq.com

Charles Alex Naegele on behalf of Creditor JD Brothers LLC
alex@canlawcorp.com,
 alexcr74753@notify.bestcase.com

Cynthia Futter on behalf of Defendant Lantern Brands, Inc., a California Corporation
cfutter@futterwells.com

Cynthia Futter on behalf of Defendant Blue Sky Communications, Inc., a Delaware Corporation
cfutter@futterwells.com

Cynthia Futter on behalf of Defendant TT Investment Los Angeles Fund I, LLC, a California
limited liability company cfutter@futterwells.com

Daniel J McCarthy on behalf of Creditor Washe LLC
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53             Desc
                             Main Document    Page 4 of 15



Daniel J McCarthy on behalf of Creditor Jean Hung
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Yu-Fang Liu Chen
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor George Eshoo
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Chiu-Mei Chen
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Chin-I Tu
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Wan-Ting Liu
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Remy Associates, Inc.
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Wen-Che Liu
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Great Vista Real Estate Investment Corporation
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Heusing Holdings LLC
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor HT 2011 REO Management LLC
dmccarthy@hillfarrer.com,spadilla@hillfarrer.com; docket@hillfarrer.com

Daniel J McCarthy on behalf of Creditor Brook Parker LLC
dmccarthy@hillfarrer.com, spadilla@hillfarrer.com; docket@hillfarrer.com

David A Trinh on behalf of Defendant Sonia Chiou
dtrinh@trinhlawfirm.com, kim@trinhlawfirm.com

David A Trinh on behalf of Respondent Sonia Chiou
dtrinh@trinhlawfirm.com, kim@trinhlawfirm.com

David B Golubchik on behalf of Defendant LIBERTY ASSET MANAGEMENT
CORPORATION
dbg@lnbyb.com, dbg@ecf.inforuptcy.com
Case 2:16-bk-13575-ER        Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53         Desc
                              Main Document    Page 5 of 15



David B Golubchik on behalf of Plaintiff 10TH STREET SANTA MONICA PROJECT, LLC
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Plaintiff LIBERTY ASSET MANAGEMENT
CORPORATION
dbg@lnbyb.com,dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Creditor Levene, Neale, Bender, Yoo & Brill L.L.P.
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Debtor Liberty Asset Management Corporation
dbg@lnbyb.com,dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Other Professional SierraConstellation Partners, LLC
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Plaintiff Liberty Asset Management Corporation
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David W. Meadows on behalf of Attorney David W. Meadows
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Derrick Talerico on behalf of Interested Party Benjamin Kirk
dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

Derrick Talerico on behalf of Defendant Benjamin Kirk
dtalerico@ztlegal.com, maraki@ztlegal.com, sfritz@ztlegal.com

Derrick Talerico on behalf of Interested Party Board of Directors of Liberty Asset
Management Corporation
dtalerico@ztlegal.com, maraki@ztlegal.com, sfritz@ztlegal.com

Douglas Wolfe on behalf of Creditor ASM SPV, L.P.
dwolfe@asmcapital.com

Douglas Wolfe on behalf of Creditor ASM Capital V, L.P.
dwolfe@asmcapital.com

Eve H Karasik on behalf of Defendant LIBERTY ASSET MANAGEMENT CORPORATION
ehk@lnbyb.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53             Desc
                             Main Document    Page 6 of 15


Eve H Karasik on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
ehk@lnbyb.com

Eve H Karasik on behalf of Debtor Liberty Asset Management Corporation
ehk@lnbyb.com

Gail S Greenwood on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Plaintiff Official Committee of Unsecured Creditors for Liberty
 Asset Management Corporation
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Creditor Committee Committee Of Unsecured Creditors
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Other Professional Bradley D. Sharp ggreenwood@pszjlaw.com,
rrosales@pszjlaw.com

Gail S Greenwood on behalf of Plaintiff Bradley D. Sharp ggreenwood@pszjlaw.com,
rrosales@pszjlaw.com

Gail S Greenwood on behalf of Creditor Committee Official Committee Of Unsecured Creditors
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Creditor Committee Chair Committee Of Unsecured Creditors
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Plaintiff Liberty Asset Management Corporation
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Creditor Committee Committee of Creditors Holding Unsecured
Claims ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Plaintiff Official Unsecured Creditors Committee for Liberty
Asset Management Corporation
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov

Ian Landsberg on behalf of Interested Party Crystal Waterfalls LLC ian@landsberg-law.com,
casey@landsberg-law.com; lisa@landsberg-law.com; diana@landsberglaw.com;
yesi@landsberg-law.com; ilandsberg@ecf.inforuptcy.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53            Desc
                             Main Document    Page 7 of 15


Irving M Gross on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
img@lnbyb.com, john@lnbyb.com

James Andrew Hinds, Jr on behalf of Creditor Minyu Jessica Chang
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Creditor Great Vista Real Estate Investment Corporation
 jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Interested Party Shelby Ho a/k/a Tsai Luan Ho
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Creditor Richbest Holding, LLC
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Defendant SHELBY HO, aka TSAI-LUAN HO
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Defendant Tsai Luan Ho
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Interested Party Courtesy NEF
jhinds@jhindslaw.com, mduran@jhindslaw.com

James Andrew Hinds, Jr on behalf of Creditor Washe LLC
jhinds@jhindslaw.com, mduran@jhindslaw.com

James S Yan on behalf of Creditor Union Square 117 Project LLC
jsyan@msn.com

James S Yan on behalf of Creditor Smart Gear Development Ltd.
jsyan@msn.com

James S Yan on behalf of Creditor Lee Walgreens 2013 LLC
jsyan@msn.com

James S Yan on behalf of Creditor PA One, LLC
jsyan@msn.com

James S Yan on behalf of Creditor Faith Hope International Ltd.
jsyan@msn.com

James S Yan on behalf of Interested Party Courtesy NEF
jsyan@msn.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53          Desc
                             Main Document    Page 8 of 15


James S Yan on behalf of Creditor HCL 2011 LLC
jsyan@msn.com


James S Yan on behalf of Creditor Good Special International Ltd.
jsyan@msn.com

Jeffrey Lee Costell on behalf of Interested Party Courtesy NEF
jlcostell@costell-law.com, aicornelius@costell-law.com;
ssaad@costelllaw.com;mharris@costell-law.com; smcduffie@costell-law.com;
jstambaugh@costell-law.com

Jeffrey S Kwong on behalf of Defendant LIBERTY ASSET MANAGEMENT CORPORATION
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Debtor Liberty Asset Management Corporation
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Plaintiff 10TH STREET SANTA MONICA PROJECT, LLC
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Plaintiff Liberty Asset Management Corporation
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeremy V Richards on behalf of Creditor Committee Chair Committee Of Unsecured Creditors
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Jeremy V Richards on behalf of Creditor Committee Committee Of Unsecured Creditors
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Jeremy V Richards on behalf of Plaintiff Bradley D. Sharp
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Jeremy V Richards on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
 jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Jeremy V Richards on behalf of Creditor Committee Official Committee Of Unsecured Creditors
 jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

Jeremy V Richards on behalf of Creditor Committee Committee of Creditors Holding Unsecured
Claims
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53             Desc
                             Main Document    Page 9 of 15



Jeremy V Richards on behalf of Other Professional Bradley D. Sharp
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

Jeremy V Richards on behalf of Attorney Pachulski Stang Ziehl & Jones LLP
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Jeremy V Richards on behalf of Plaintiff Official Committee of Unsecured Creditors for
Liberty Asset Management Corporation
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

Jeremy V Richards on behalf of Plaintiff Official Unsecured Creditors Committee for Liberty
Asset Management Corporation
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

John H Choi on behalf of Interested Party Courtesy NEF
johnchoi@kpcylaw.com, christinewong@kpcylaw.com; aleeshim@kpcylaw.com

John-Patrick M Fritz on behalf of Plaintiff Liberty Asset Management Corporation
jpf@lnbyb.com

John-Patrick M Fritz on behalf of Defendant LIBERTY ASSET MANAGEMENT
CORPORATION
 jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

John-Patrick M Fritz on behalf of Debtor Liberty Asset Management Corporation
jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

John-Patrick M Fritz on behalf of Plaintiff LIBERTY ASSET MANAGEMENT
CORPORATION
jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

Julie A Esposito on behalf of Defendant MAXWELL REAL ESTATE INVESTMENT LLC
cesarjuliem@yahoo.com, sensberg@aol.com

Julie A Esposito on behalf of Counter-Claimant MAXWELL REAL ESTATE INVESTMENT
LLC
cesarjuliem@yahoo.com, sensberg@aol.com

Julie A Esposito on behalf of Defendant CHUNBO ZHANG a/k/a GEORGE ZHANG
cesarjuliem@yahoo.com, sensberg@aol.com

Julie A Esposito on behalf of Defendant CHENHAN WU a/k/a CHENG HAN WU a/k/a HUGO
WU
cesarjuliem@yahoo.com, sensberg@aol.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53           Desc
                             Main Document    Page 10 of 15



Julie A Esposito on behalf of Creditor Maxwell Real Estate Investment, LLC et al.
cesarjuliem@yahoo.com, sensberg@aol.com

Kelly M Raftery on behalf of Creditor U.S. Bank National Association, as Trustee for
Adjustable Rate Mortgages Trust 2007-2 Mortgage Pass-Through Certificates, Series 2007-2
bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

Kelly M Raftery on behalf of Interested Party Courtesy NEF
bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

Kimberly A Posin on behalf of Defendant Hieu Tai Tran
kim.posin@lw.com

Kyra E Andrassy on behalf of Interested Party Courtesy NEF
kandrassy@swelawfirm.com, csheets@swelawfirm.com; gcruz@swelawfirm.com;
jchung@swelawfirm.com

Kyra E Andrassy on behalf of Creditor Huesing Holdings LLC
kandrassy@swelawfirm.com, csheets@swelawfirm.com; gcruz@swelawfirm.com;
jchung@swelawfirm.com

Laura Palazzolo on behalf of Plaintiff ELSV, LLC
laura.palazzolo@berliner.com, sabina.hall@berliner.com

Laura Palazzolo on behalf of Defendant ELSV LLC
laura.palazzolo@berliner.com, sabina.hall@berliner.com

Laura Palazzolo on behalf of Creditor ELSV, LLC
laura.palazzolo@berliner.com, sabina.hall@berliner.com

Laura Palazzolo on behalf of Defendant David Tsang
laura.palazzolo@berliner.com,sabina.hall@berliner.com

Laura Palazzolo on behalf of Defendant ELSV, LLC a California Limited Liability Company
laura.palazzolo@berliner.com, sabina.hall@berliner.com

Laura Palazzolo on behalf of Defendant Cathy Tsang
laura.palazzolo@berliner.com, sabina.hall@berliner.com

Laura Palazzolo on behalf of Defendant Steven Tsang
laura.palazzolo@berliner.com,sabina.hall@berliner.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, csheets@swelawfirm.com; gcruz@swelawfirm.com;
jchung@swelawfirm.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53             Desc
                             Main Document    Page 11 of 15



Linda Kim on behalf of Special Counsel TISDALE & NICHOLSON LLP, a California Limited
Liability Partnership
lkim@t-nlaw.com, lkim@t-nlaw.com

Linda Kim on behalf of Plaintiff Liberty Asset Management Corporation
lkim@t-nlaw.com, lkim@t-nlaw.com

Lindsey L Smith on behalf of Plaintiff LIBERTY ASSET MANAGEMENT CORPORATION
lls@lnbyb.com, lls@ecf.inforuptcy.com

Mark Romeo on behalf of Creditor Northern California Mortgage Fund VII, LLC
romeolaw@msn.com

Michael Stein on behalf of Special Counsel TISDALE & NICHOLSON LLP, a California
Limited Liability Partnership
mdstein91104@gmail.com

Michael Stein on behalf of Other Professional Bradley D. Sharp
mdstein91104@gmail.com

Michael Stein on behalf of Plaintiff Liberty Asset Management Corporation
mdstein91104@gmail.com

Mitchell B Ludwig on behalf of Other Professional Bradley D. Sharp
mbl@kpclegal.com

Mitchell B Ludwig on behalf of Plaintiff Bradley D. Sharp
mbl@kpclegal.com

Mitchell B Ludwig on behalf of Plaintiff Official Committee of Unsecured Creditors for
Liberty Asset Management Corporation
mbl@kpclegal.com

Oscar Estrada on behalf of Creditor Los Angeles County Treasurer & Tax Collector
oestrada@ttc.lacounty.gov

Patricia H Lyon on behalf of Creditor Nixon Peabody LLP
phlyon@frenchlyontang.com, mwoodward@frenchlyontang.com

Paul R Shankman on behalf of Interested Party Courtesy NEF
pshankman@jhindslaw.com, mduran@jhindslaw.com

Paul R Shankman on behalf of Defendant Tsai Luan Ho
pshankman@jhindslaw.com, mduran@jhindslaw.com
Case 2:16-bk-13575-ER      Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53          Desc
                            Main Document    Page 12 of 15


Rachel M Sposato on behalf of Interested Party Courtesy NEF
rsposato@jhindslaw.com, mduran@jhindslaw.com

Rachel M Sposato on behalf of Defendant Tsai Luan Ho
rsposato@jhindslaw.com, mduran@jhindslaw.com

Ralph J Swanson on behalf of Defendant Steven Tsang
sabina.hall@berliner.com

Ralph J Swanson on behalf of Defendant David Tsang
sabina.hall@berliner.com

Ralph J Swanson on behalf of Defendant ELSV LLC
sabina.hall@berliner.com

Ralph J Swanson on behalf of Defendant Cathy Tsang
sabina.hall@berliner.com

Raphael Cung on behalf of Debtor Liberty Asset Management Corporation
rcung@callahan-law.com, jeggleston@callahan-law.com; deisenbrey@callahanlaw.com;
mmartinez@callahan-law.com

Robert M Saunders on behalf of Creditor Committee Committee of Creditors Holding Unsecured
Claims
rsaunders@pszjlaw.com, rsaunders@pszjlaw.com

Robert S Altagen on behalf of Defendant SCG America Group, Inc.
robertaltagen@altagenlaw.com

Robert S Lawrence on behalf of Interested Party Courtesy NEF
rlawrence@callahan-law.com, mwalters@callahan-law.com

Sandford L. Frey on behalf of Debtor Liberty Asset Management Corporation
sfrey@leechtishman.com, jabrams@leechtishman.com; dmulvaney@leechtishman.com

Sara Chenetz on behalf of Interested Party Courtesy NEF
schenetz@perkinscoie.com, dlax@perkinscoie.com; cmallahi@perkinscoie.com

Scott L Whitman on behalf of Attorney Scott Whitman
slw@mwlegal.com, holly@mwlegal.com

Scott L Whitman on behalf of Interested Party Courtesy NEF
slw@mwlegal.com, holly@mwlegal.com

Scott L Whitman on behalf of Creditor Shanghai Commercial Bank
slw@mwlegal.com, holly@mwlegal.com
Case 2:16-bk-13575-ER       Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53         Desc
                             Main Document    Page 13 of 15



Stephen R Wade on behalf of Defendant Green Oak Asset Management LLC
srw@srwadelaw.com, reception@srwadelaw.com

Stephen R Wade on behalf of Defendant Bridgestream Management, LLC
srw@srwadelaw.com, reception@srwadelaw.com

Stephen R Wade on behalf of Interested Party Lucy Gao
srw@srwadelaw.com, reception@srwadelaw.com

Stephen R Wade on behalf of Defendant LUCY GAO, aka XIANGXIN GAO, aka XIANG XIN
GAO, aka LUCY G. SHE, aka FEI L. GAO srw@srwadelaw.com, reception@srwadelaw.com

Stephen R Wade on behalf of Defendant Lucy Gao srw@srwadelaw.com,
reception@srwadelaw.com

Stephen R Wade on behalf of Defendant East Heights LLC srw@srwadelaw.com,
reception@srwadelaw.com

Stephen R Wade on behalf of Cross Defendant Lucy Gao srw@srwadelaw.com,
reception@srwadelaw.com

Timothy J Silverman on behalf of Interested Party Courtesy NEF
tsilverman@scheerlawgroup.com

United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

Uzzi O Raanan, ESQ on behalf of Defendant TA-LIN HSU
uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com

Uzzi O Raanan, ESQ on behalf of Defendant HANDING HOLDING
uor@dgdk.com, DanningGill@gmail.com; uraanan@ecf.inforuptcy.com

Uzzi O Raanan, ESQ on behalf of Defendant TLH REO MANAGEMENT LLC
uor@dgdk.com, DanningGill@gmail.com; uraanan@ecf.inforuptcy.com

Uzzi O Raanan, ESQ on behalf of Interested Party Courtesy NEF
uor@dgdk.com, DanningGill@gmail.com; uraanan@ecf.inforuptcy.com

Victoria Newmark on behalf of Creditor Committee Committee of Creditors Holding Unsecured
Claims vnewmark@pszjlaw.com

William Crockett on behalf of Plaintiff Benny James Kirk
wec@weclaw.com, ksa@weclaw.com
Case 2:16-bk-13575-ER     Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53       Desc
                           Main Document    Page 14 of 15



  1   David S. Henshaw SBN 271226
      HENSHAW LAW OFFICE
  2   1871 The Alameda
  3   Suite 333
      San Jose, CA 95126
  4   (408) 533-1075
      (408) 583-4016 Fax
  5
  6   Attorney for Creditors
      AHA 2012, LLC, YCJS 2012 LLC, The
  7   Lee Living Trust dated 06/23/1987, and
      Christopher Deryen Lee
  8
  9
 10                           UNITED STATE BANKRUPTCY COURT

 11                            CENTRAL DISTRICT OF CALIFORNIA
 12                                   LOS ANGELES DIVISION
 13
 14   In re:                                  )   Case No. 2:16-bk-13575-ER
                                              )
 15   LIBERTY ASSET MANAGEMENT                )   Chapter 11
      CORPORATION,                            )
 16
                                              )   ORDER DENYING MOTION FOR
 17        Debtor.                            )   ORDER SUBSTANTIVELY
                                              )   CONSOLIDATING BANKRUPTCY
 18                                           )   CASES
                                              )
 19
                                              )   Date: February 13, 2019
 20                                           )   Time: 10:00 a.m.
                                              )   Place: Courtroom 1568
 21                                           )          255 E. Temple Street
 22                                           )          Los Angeles, CA 90012
                                              )
 23                                           )   Judge: Honorable Ernest M. Robles
      _______________________________________ )
 24
 25
 26
 27
 28
Case 2:16-bk-13575-ER      Doc 907 Filed 02/15/19 Entered 02/15/19 14:43:53               Desc
                            Main Document    Page 15 of 15



  1          On January 17, 2019, Bradley D. Sharp, Plan Administrator under the Confirmed First
  2   Amended Chapter 11 Plan of Liquidation Dated January 31, 2018 for Liberty Asset
  3   Management Corporation (the “Plan Administrator”) filed a Motion for Order Substantively
  4   Consolidating Bankruptcy Cases (the “Motion”), as Docket Number 893. Through the Motion,
  5   the Plan Administrator sought to substantively consolidate the bankruptcy cases of Debtor
  6   LIBERTY ASSET MANAGEMENT CORPORATION (“Debtor”) and the related Chapter 11
  7   bankruptcy case of Oak River Asset Management LLC, Central District Bankruptcy Court Case
  8   Number 2:16-bk-19233-ER (“Oak River”).
  9          On January 30, 2019, AHA 2012, LLC, YCJS 2012 LLC, The Lee Living Trust dated
 10   06/23/1987, and Christopher Deryen Lee (“Claimants”), all claimants in both Debtor’s case and
 11   the case of Oak River, filed their Opposition to Motion for Order Substantively Consolidating
 12   Bankruptcy Case (the “Opposition”). In the Opposition, Claimants sought to have the cases and
 13   assets of Debtor and Oak River be administered separately.
 14          On February 6, 2019, the Plan Administrator filed a Reply Brief in Support of Motion
 15   for Order Substantively Consolidating Bankruptcy Cases.
 16          This Court issued a tentative ruling denying the Motion on February 12, 2019 (Docket
 17   Number 904). On February 13, 2019, the Court heard arguments for an against the Motion.
 18   Jeremy V. Richards of Pachulski Stang Ziehl & Jones LLP appeared on behalf of the Plan
 19   Administrator. David S. Henshaw appeared on behalf of Claimants. David B. Golubchik of
 20   Levene, Neale, Bender Yoo & Brill LLP appeared for Debtor.
 21          For the reasons stated on the record, IT IS HEREBY ORDER THAT:
 22          The Court adopts its tentative ruling (Docket Number 904) as its order. The Motion is
 23   DENIED.
 24                                                 ###
 25
 26
 27
 28
